UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6248


GREGORY A. RICHARDSON,

                  Petitioner - Appellant,

             v.

VIRGINIA DEPARTMENT OF CORRECTIONS; VIRGINIA PAROLE BOARD;
WARDEN OF SUSSEX I STATE PRISON,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00514-REP)


Submitted:    September 29, 2009             Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory    A.    Richardson       appeals   the   district    court’s

order imposing a pre-filing injunction because of his frequent

and frivolous legal actions.               See Richardson v. Virginia Dep’t

of Corr., No. 3:07-cv-00514-REP (E.D. Va. Jan. 8, 2009).                           We

have reviewed the record and find no abuse of discretion in the

district court’s order.          See In re Burnley, 988 F.2d 1, 3-4 (4th

Cir.    1992)    (stating      standard    of    review).        Accordingly,      we

affirm and deny as moot Richardson’s motion for bail or release

pending   appeal.        We    dispense    with    oral    argument    because    the

facts   and     legal    contentions      are    adequately     presented    in   the

materials       before   the    court     and   argument    would     not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2